AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T                                              JAN 15 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          CLERK US DISTRIC'I COIJRT
                                                                                                     S.OU..U!EB!ll!JlSTRl~T OF C~LIFORNIA
                     United States of America                               JUDGMENT I l!l'ILKllVHNAL CASE IE UTY
                                v.                                          (For Offenses Comn1itted nor    er November I, 1987)



                  Favian Ramos-De Los Santos                                Case Number: 3:19-mj-20140-LL

                                                                           Robert Carriedo
                                                                           Defendant's Attorney


REGISTRATION NO. 82260298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                       Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                             1



 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  IZl   Assessment: $10 WAIVED          IZl Fine: WAIVED
  IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, January 14, 2019




                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                3:19-mj-20140-LL
